Citation Nr: 0715269	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-36 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a miscarriage and associated 
trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from May 1979 to 
July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003, rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO) that determined that the requisite new and 
material evidence had not been received to reopen the 
previously denied claims of entitlement to service connection 
for a back disability and entitlement to service connection 
for residuals of a miscarriage and associated trauma.  The 
veteran ultimately perfected an appeal of that decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A Veterans Claims Assistance Act of 2000 notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

In the present case, the veteran was issued a VCAA letter in 
June 2003.  While the letter advised her that she needed to 
submit new and material evidence to reopen her claims, as 
detailed below, it did not do so with the required 
particularity.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 
(2006), that has a bearing on this case.  Kent established 
significant new requirements with respect to the content of 
the notice necessary under 38 U.S.C.A. § 5103(a) of the VCAA 
for those cases involving the reopening of previously denied 
claims.  It was held in Kent that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent requires more than a general statement 
that the evidence submitted must relate to the basis of the 
prior denial, and instead the notice must describe more 
specifically and affirmatively the kind of evidence that is 
required.  

This requirement was not completely accomplished in the 
instant case in the context of the VCAA development letter 
directed by the RO to the veteran in May 2003.  While the 
letter discussed the need for new and material evidence, it 
did not describe the type of evidence required.  As the prior 
decision on the merits was entered in January 1996, this 
notice is essential to assist the veteran in obtaining 
appropriate evidence to support her claims.

It was held in Kent that in order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claims 
were denied in January 1996.  The Secretary should advise the 
veteran of the basis for the prior denials and provide the 
appropriate notice to the veteran prior to the further 
adjudication of the claims. 

Accordingly, further appellate consideration of the matters 
on appeal will be deferred and the case is REMANDED to the RO 
via the AMC for the following actions:
1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), in compliance 
with the holding of the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), 
that includes an explanation as to the 
evidence and information that is 
necessary to reopen the claims of 
entitlement to service connection for a 
back disability, and entitlement to 
service connection for residuals of a 
miscarriage and associated trauma.  The 
notice must also describe the bases for 
the denial in the prior January 1996 
decision and describe what evidence 
would be necessary to substantiate that 
element or elements required to 
establish service connection that were 
found insufficient in that previous 
denial.  The corrective VCAA notice 
should also inform the veteran about 
the information and evidence that VA 
will seek to provide, inform the 
veteran about the information and 
evidence the claimant is expected to 
provide and request the veteran to 
submit any evidence in her possession 
that pertains to the claims.  The AMC 
should otherwise insure that the 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) have been met 
in this case.

3.  After ensuring that all the 
aforesaid notice has been fully 
accomplished, the AMC should 
readjudicate the issues of whether new 
and material evidence has been received 
to reopen the previously denied claims 
of entitlement to service connection 
for a back disability and entitlement 
to service connection for residuals of 
a miscarriage and associated trauma, 
considering all evidence added to the 
record since the April 2006 
supplemental statement of the case 
(SSOC).  If the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, issue an SSOC that 
contains notice of all relevant actions 
taken on the claim(s) for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
pertinent to the claim(s) currently on 
appeal.  A reasonable period of time 
for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the AMC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

